PER CURIAM.
Appellant has appealed from the judgment entered upon his nolo contendere plea to second degree murder, contending that the trial court erred in denying his motion to suppress statements obtained from him during in-custody interrogation. Pursuant to Brown v. State, 376 So.2d 382 (Fla.1979), appellant has not reserved a legally disposi-tive issue and, therefore, is not entitled to an appeal. Since appellant’s plea was entered well after finality of the Brown decision, his plea is hereby dismissed and appellant need not be afforded an opportunity to withdraw his plea.
McCORD, BOOTH and SHIVERS, JJ., concur.